DETAILED ACTION
Response to Amendment
Amendments to the claims, filed on 2/16/2021, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art of record, Park et al (US 2016/0257845 A1) in view of Harada (EP 000162645 A1), would have failed to suggest or otherwise render obvious to one of ordinary skill in the art at the time of invention, a flocking coated article comprising the unique structure and features of instant claim 1. Specifically, but not necessarily limited to, a flocking coated article comprising a plurality of flocking organic fillers, wherein each flocking organic filler of the plurality of flocking organic fillers comprises a first portion and a second portion, wherein the first portion of each flocking organic filler of the plurality of flocking organic fillers is buried in the powder coating material; the second portion of each flocking organic filler of the plurality of flocking organic fillers projects from the coating film, thereby forming the flocking layer, wherein the plurality of flocking organic fillers flocking organic filler are planted in both an erecting state and a tilting state, relative to a surface of the base, and each flocking organic filler of the plurality of flocking organic fillers crosses another flocking organic filler of the plurality of flocking organic fillers.
Regarding claims 2-20, these claims directly or indirectly depend upon claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152.  The examiner can normally be reached on Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783